Citation Nr: 1543717	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for acute frequent dermatitis with systemic arthritis, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active service from August 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The claim was remanded by the Board in October 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the October 2012 remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remand with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

The Board notes that it has reviewed both the Veteran's physical claims file and his paperless Veterans Benefits Management System (VBMS) and Virtual VA claim files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this claim in October 2012.  Unfortunately, as above noted, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall, at 271.



As noted by the Board in October 2012, the Veteran is seeking entitlement to service connection for acute frequent dermatitis with systemic arthritis, to include as due to exposure to herbicides.  The Veteran asserts he has had skin problems since returning from service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  The Board finds that the Veteran is capable of establishing the continuity of his skin disease through the lay statements provided at his hearing, and that he is capable to describe symptoms he has experienced.  While skin symptomatology is capable of lay observation, the cause of such symptoms is more complicated.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In October 2012, the Board determined that additional development of the evidence was needed concerning the instant claim.  The remand ordered that the following development take place:
 
2.  Afford the Veteran a VA in-person examination for acute frequent dermatitis with systemic arthritis.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All necessary testing should be conducted.  All current skin disorders should be noted.

For each skin disorder diagnosed, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the disorder is causally or etiologically related to service, to include exposure to herbicides.




Also, please offer comments and an opinion on whether the Veteran was misdiagnosed previously with discoid lupus erythematous.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his skin disorder and provide information as to how the statements comport with generally accepted medical norms.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.


A VA systemic lupus erythematosus (SLE) and other autoimmune diseases VA Disability Benefits Questionnaire (DBQ) report, signed in March 2013, shows that discoid lupus erythematosus (DLE) and systemic lupus erythematosus (SLE) were diagnosed.  The respective dates of diagnoses were reported as being 1986 and 1990.  A history of scarring alopecia and intermittent arthralgias was provided.  The Veteran was reported to experience exacerbations of his rashes.  The DLE was noted to affect his hands, wrists and forearms.  No SLE symptoms were reported in the past two years.  

The Veteran was provided a VA skin examination in March 2013.  His claims folder, contrary to the instructions set out in the Board's October 2012 remand, was not available to the examining physician.  The Veteran gave a history of rashes on his face, neck, and hands since the 1970's.  Scalp and neck lesions reportedly began in the 1980's, which had persisted.  Symptoms associated with his SLE were noted to include extensive discoid lesions of the scalp and posterior neck, with alopecia involving approximately 30 percent of the scalp.  Other discoid lesions were on the hands, forearms and tibias.  The examiner indicated it was not possible to comment on whether the Veteran was previously misdiagnosed with discoid lupus without resorting to speculation.  He adequately explained his inability to provide the opinion.  The examiner, however, did not, concerning the diagnosed SLE and alopecia, offer opinions as to whether it was at least as likely as not that the diagnosed disorders were causally or etiologically related to service, to include exposure to herbicides.  He also did not discuss lay and medical evidence of a continuity of symptomatology, or review the lay statements as they related to the development of the Veteran's skin disorder and provide information as to how the statements comport with generally accepted medical norms.  Stegall.  

The March 2013 VA examiner, in May 2013, supplied an addendum.  Therein, he noted he had reviewed the Veteran's claims folder which had not been available in March 2013, and essentially noted that his previous opinion remained unchanged.  Again, he failed to successfully address the cited instructions included as part of the Board's October 2012 remand.  


When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing incomplete findings, the Board finds that a remand for an addendum to the March 2013 examination -- and possibly a new examination -- is necessary in order to determine the etiology of the Veteran's diagnosed skin disorders.

Therefore, in light of the above-cited Stegall violation, in order to afford the Veteran all due process considerations, an addendum opinion must be again sought.

The Board also observes that the Veteran submitted a VA Form 21-4138, received in December 2014, in which he claimed to have been treated at the VA Medical Center in Philadelphia, Pennsylvania in June and July 2013.  During this time, he alleged that skin biopsies had revealed the presence of cancer which was determined to be related to exposure to Agent Orange.  No records from this facility for this specified period of time are of record.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran did submit a private medical record, dated in January 2014, from Fox Chase Cancer Center, which included a diagnosis of squamous cell carcinoma.  

Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should obtain any VA treatment records, dating from June 2013 to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The AOJ must return the Veteran's claim to the examiner who conducted the March 2013 VA examination (and supplied an addendum in May 2013), or to a qualified medical professional if the March 2013 examiner is unavailable, to provide an addendum opinion.  

For each skin disorder diagnosed (to include dermatitis, alopecia, SLE, and DLE), the examiner should specifically offer an opinion as to whether it is at least as likely as not that the disorder is causally or etiologically related to service, to include exposure to herbicides.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.

In particular, review the lay statements as they relate to the development of his skin disorder and provide information as to how the statements comport with generally accepted medical norms.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the ordered development has been conducted and completed in full. In particular, the AOJ should determine whether the responding medical professional responded to the questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015).

4.  After completion of the foregoing, the AOJ should adjudicate the issue on appeal.  In adjudicating this matter, the AOJ must review all evidence associated with the record, including that associated with the record subsequent to the issuance of the July 2013 Supplemental Statement of the Case (SSOC) by the Appeals Management Center.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).                                                                               

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

